UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SENAIT GIRMA,
Petitioner,

v.
                                                                       No. 98-1983
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-419-452)

Submitted: December 15, 1998

Decided: January 7, 1999

Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard Steven Fishbein, David Allen Garfield, Washington, D.C.,
for Petitioner. Frank W. Hunger, Assistant Attorney General, Richard
M. Evans, Assistant Director, Ellen Sue Shapiro, Office of Immigra-
tion Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Senait Girma petitions for review of a final order of the Board of
Immigration Appeals (Board) denying her application for asylum and
withholding of deportation. We affirm the Board's decision because
there is substantial evidence in the record as a whole that Girma does
not now have a well-founded fear of persecution on account of pro-
tected grounds if she is returned to Ethiopia.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to his native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);
M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc). The "well-
founded fear of persecution" standard contains both a subjective and
an objective component. An applicant may satisfy the subjective ele-
ment by presenting "`candid, credible, and sincere testimony' demon-
strating a genuine fear of persecution." Berroteran-Melendez v. INS,
955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa v. INS, 886 F.2d 76,
79 (4th Cir. 1989). The objective element requires a showing of spe-
cific, concrete facts that would lead a reasonable person in like cir-
cumstances to fear persecution. See Huaman-Cornelio v. Board of
Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992). A finding
of past persecution creates a rebuttable presumption of a well-founded
fear of future persecution. See 8 C.F.R.§ 208.13(b)(1) (1998). This
presumption may be rebutted by evidence demonstrating that there is
no longer a reasonable fear of future persecution, such as when condi-
tions in an alien's native country have changed significantly. See 8
C.F.R. § 208.13(b)(2) (1998). Eligibility for asylum can also be based
on grounds of past persecution alone even though there is "`no rea-

                    2
sonable likelihood of present persecution.'" Baka v. INS, 963 F.2d
1376, 1379 (10th Cir. 1992) (quoting Rivera-Cruz v. INS, 948 F.2d
962, 969 (5th Cir. 1991)). To establish such eligibility, an alien must
show past persecution so severe that repatriation would be inhumane.
Id.

We must uphold the Board's determination that Girma is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C.A. § 1105a(a)(4) (West 1994).* The decision may be
reversed only if the evidence presented by Girma was such that a rea-
sonable fact finder would have to conclude that the requisite fear of
persecution existed. See INS v. Elias-Zacarias , 502 U.S. 478, 481
(1992).

Girma is a citizen of Ethiopia, who entered the United States as a
nonimmigrant visitor in October 1991. Her attorney prepared an
application for political asylum which she signed. At the time Girma
signed the application, she related events to her attorney that had not
been included in the application. The attorney, who was ill at the
time, determined that the omissions could be rectified later and sug-
gested that he submit the application as it was in order to obtain
Girma's employment authorization. The attorney submitted the appli-
cation for political asylum with the Immigration and Naturalization
Service (Service) and died a few weeks later.

Girma was interviewed for asylum by the Service's Asylum Office
in February 1996. One month prior to the interview, Girma submitted
to the Service an affidavit setting out the events of her final months
in Ethiopia. This was the time period left out of her 1992 application.
In March 1996, the Service issued an Order to Show Cause charging
Girma with deportability under the Immigration and Nationality Act
§ 241(a)(1)(B) for overstaying her visa. She admitted the allegations
_________________________________________________________________
*We note that 8 U.S.C.A. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.
No. 104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because
this case was in transition at the time the IIRIRA was passed, 8 U.S.C.A.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
of fact contained in the Order to Show Cause and conceded deporta-
bility in May 1996. At that time, Girma requested political asylum,
withholding of deportation, and alternatively voluntary departure
before the Immigration Court. The Immigration Court denied her
applications for political asylum, withholding of deportation, and vol-
untary departure because the Immigration Judge found Girma
enhanced the facts of her case to facilitate a grant of asylum from the
Immigration Court. Girma appealed to the Board of Immigration
Appeals. The Board upheld the Immigration Court's orders denying
political asylum, withholding of deportation and voluntary departure,
finding that Girma's testimony was not credible and that conditions
in Ethiopia have changed to such an extent that Girma no longer has
a reasonable fear of future persecution if returned. Girma timely filed
a Petition for Review with this Court.

Girma's asylum request was based on persecution under the Ethio-
pian Mengistu regime and later under the government that overthrew
the Mengistu regime in 1991. While in Ethiopia, Girma participated
in the Ethiopian Democratic Union (EDU), a political opposition
group. She participated in demonstrations against the Mengistu
regime, EDU meetings, and the distribution of political literature. She
was imprisoned twice, beaten, interrogated, and tortured. Her father
was imprisoned for seven years and was later killed, Girma believes,
due to his EDU activities. Girma's sister died while imprisoned. In
1991, a new Transitional Government took control of Ethiopia, but
the EDU was opposed to this government also. The new government
was dominated by members of the Ethiopian People's Revolutionary
Democratic Front (EPRDF). The affidavit Girma submitted prior to
her asylum hearing and the Immigration Court testimony contain con-
sistent statements that the Transitional Government threatened and
warned Girma about her political activities.

Girma left Ethiopia and entered the United States in October 1991.
Once in the United States, Girma became an active member of the
Coalition of Ethiopian Democratic Forces (COEDF), a political group
that opposes the EPRDF. Following 1995 elections, the Federal Dem-
ocratic Republic of Ethiopia (FDRE) took over control of Ethiopia.
The FDRE consists primarily of EPRDF factions. Girma testified that
her active participation in COEDF makes her a target of the current
Ethiopian government.

                    4
Girma disagrees with the Board's finding that her testimony
regarding events after the Mengistu regime's fall was not credible. A
review of the record establishes that there was a misunderstanding
below concerning the date Girma submitted her affidavit to the Ser-
vice which led the Immigration Court to believe Girma embellished
her story after her asylum interview in order to obtain relief. The mis-
understanding concerned Girma's experiences with the Transitional
Government, which overthrew the Mengistu regime. However, even
assuming the truth of Girma's testimony concerning her encounters
with the post-Mengistu government, there is substantial evidence in
the record as a whole that because of the 1995 change in Ethiopian
government, Girma does not have a well-founded fear of persecution
on account of protected grounds today.

The Service presented evidence that the changes in Ethiopia "are
so fundamental and sweeping that most applicants claiming [persecu-
tion] during the Mengistu period would not now be in danger of abu-
sive treatment from the new government upon returning." Bureau of
Democracy, Human Rights, and Labor, U.S. Department of State:
Ethiopia: Profile of Asylum Claims and Country Conditions 14
(1995). The record establishes that since Ethiopia's August 1995
change in leadership, the Ethiopian government has been open to
opposition political groups that renounce violence but that Girma's
political group, COEDF, has not done so. Although the current gov-
ernment has jailed certain COEDF members, once these persons
renounced violence, they were released. The Service has shown by a
preponderance of the evidence that since the time of Girma's persecu-
tion, conditions in Ethiopia have changed to such an extent that Girma
no longer has a reasonable fear of future persecution if returned.
Finally, Girma has not claimed, and the record does not show, that
she warrants a discretionary grant of asylum arising solely from the
severity of her past persecution. For these reasons, we affirm the
Board's order.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    5